DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 15, 18-20, 22-25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the length direction" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-12, 15, 18-20 and 22 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
Claim 1 recites the limitation "the mean camber line" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-12, 15, 18-20 and 22 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
Claim 2 recites the limitation "the chord line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the virtual rotating circle of the tool" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the chord line length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the camber of the upper surface of the tool" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 appears to be grammatically incorrect, and it is unclear what is meant by the limitation.  As such the claim is indefinite for failing to distinctly claim the limitation.
Claim 23 recites the limitation "the length direction" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Claims 24 and 25 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 23.  Claim 29 is also rejected under 35 USC 112(b) by virtue of its inclusion of the limitations of claim 23.
Claim 23 recites the limitation "the mean camber line" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Claims 24 and 25 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 23.  Claim 29 is also rejected under 35 USC 112(b) by virtue of its inclusion of the limitations of claim 23.
Claim 24 recites the limitation "the main foodstuff transport direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites a method of using an apparatus without setting forth any positive method steps involved in the process.  See MPEP §2173.05(q).  The claim merely recites a use without any active positive steps delimiting how this use is actually practices.  As such the claim is indefinite for failing to distinctly claim the limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 18-20, 23, 25 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka (U.S. Patent No. 3,612,169).
Regarding claim 1, Matsuoka discloses a rotary shaft (abstract; reference #14), the rotary shaft having a rotation axis (reference A; column 2, lines 69-71) and the rotary shaft comprising at least one tool which extends along the rotation axis (reference #32 and 33), wherein the tool has an airfoil profile such that the tool comprises a leading edge, a trailing edge, an upper surface and a lower surface (see figure 2, reference #38 and 39), wherein the tool comprises at least one fluid channel extending in the length direction of the tool and located between the mean camber line of the airfoil profile and the upper surface of the tool (reference #40, 40a, 40b and 40c; column 1, lines 34-40; column 3, lines 28-57).
Regarding claim 2, Matsuoka discloses wherein the mean camber line of the airfoil profile of the tool is located above the chord line of the airfoil profile of the tool (see figure 2, shape of reference #32).
Regarding claim 3, Matsuoka discloses wherein the at least one tool is a wing having different airfoil profiles in the longitudinal direction of the shaft (figure 1, reference #32 and 33).
Regarding claim 8, Matsuoka discloses wherein the diameter of the virtual rotating circle of the tool is smaller than 50% of the length of the rotary shaft (see dimension of reference #32).
Regarding claim 9, Matsuoka discloses wherein the rotary shaft is produced in one-piece (figure 1, reference #14).  It is noted that the recitation of the manner in which a structure is formed does not structurally distinguish the physical structure of the rotary shaft as a patentable structural limitation.  This limitation is directed to a process of making and does not appear to distinctly claim any additional structural element.
Regarding claim 10, Matsuoka discloses wherein the at least one tool helically surrounds the rotation axis (figures 1 and 4, reference #32).
Regarding claim 18, Matsuoka discloses wherein the at least one fluid channel has at least two sidewalls, at least a top wall (figures 2 and 4, reference #48), and at least a bottom wall (figures 2 and 4, bottom edge of reference #40 not labeled), wherein the top wall is located closer to the upper surface than the bottom wall and the top wall and/or the bottom wall have a curvature corresponding to the camber of the upper surface of the tool (figures 2 and 4, reference #48; figure 3, see curvature formed above reference #40b).
Regarding claim 19, Matsuoka discloses wherein a first portion of the at least one fluid channel located closer to the leading edge than a second portion of the at least one fluid channel is located further from the virtual mean camber line than the second portion (reference #40).
Regarding claim 20, Matsuoka discloses wherein the at least one fluid channel comprises multiple fluid channel compartments located next to each other below the upper surface of the tool (reference #40a, 40b and 40c).
Regarding claim 23, Matsuoka discloses an industrial device (abstract; figure 1) wherein the device comprises at least one container (figure 1, reference #12), having one rotary shaft (figure 1, reference #14), the rotary shaft having a rotation axis (reference A; column 2, lines 69-71) and comprising at least one tool that extends along the rotation axis (reference #32 and 33), wherein the tool has an airfoil profile such that the tool comprises a leading edge, a trailing edge, an upper surface 
Regarding claim 25, Matsuoka discloses at least two rotary shafts, wherein the at least two rotary shafts counter-rotate (column 2, lines 51-55), and wherein the device is capable to process foodstuff (abstract; columns 5-6, lines 45-13).  It is noted that the material or article worked upon does not further limit apparatus claims.
Regarding claim 29, Matsuoka discloses a method for processing stuff (abstract; columns 5-6, lines 45-13) using an industrial device according to claim 23 (see above rejection to claim 23).  
Claim(s) 1-5, 7, 8, 11, 12, 15, 18-20, 22, 23 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stelzer (DE2145900) (with page and line numbers referring to the English translation).
Regarding claim 1, Stelzer discloses a rotary shaft (figure 1), the rotary shaft having a rotation axis (figure 1, axis through reference #8) and the rotary shaft comprising at least one tool which extends along the rotation axis (reference #18; reference R1, R2, R3 and R4), wherein the tool has an airfoil profile such that the tool comprises a leading edge, a trailing edge, an upper surface and a lower surface (see figures 2 and 3, reference #18, 19 and 20 and its edges and surfaces), wherein the tool comprises at least one fluid channel extending in the length direction of the tool and located between the mean camber line of the airfoil profile and the upper surface of the tool (figure 1, reference #21; figure 3, reference #21, 22 and 23; page 13, lines 16-19; page 14, lines 8-15).
Regarding claim 2, Stelzer discloses wherein the mean camber line of the airfoil profile of the tool is located above the chord line of the airfoil profile of the tool (figures 2 and 3, see shape/profile of reference #18, R1, R2, R3 and R4).
Regarding claim 3, Stelzer discloses wherein the at least one tool is a wing having different airfoil profiles in the longitudinal direction of the shaft to provide different foodstuff processing zones in the longitudinal direction of the shaft (figure 2, reference #13, 13a and R1/2/3/4; page 7, lines 1-6; pages 9-10, lines 23-7; pages 15-16, lines 17-2)
Regarding claim 4, Stelzer discloses wherein the leading edge and the trailing edge are round (figure 2, reference #19 and 20), and wherein the radius of the leading edge is 3-10 times larger than the radius of the trailing edge (figure 2, reference #19 3-10 times larger than reference #20; page 2, lines 15-20; page 7, lines 2-6).
Regarding claim 5, Stelzer discloses wherein at least one spacer is connected to the lower surface of the at least one tool, and wherein the spacer is a bar-like element (figure 1, reference Q1, Q2, Q’1, Q’2; figure 2, reference Q’1, Q’2, Q’3, Q’4). 
Regarding claim 7, Stelzer discloses wherein the at least one tool comprises more than two spacers which are spaced from each other in the longitudinal direction of the rotary shaft (figure 1, reference Q1 and Q’1), wherein seen in the longitudinal direction of the rotary shaft at least the first spacer includes a fluid supply channel and at least the last spacer seen in the longitudinal direction of the rotary shaft includes a fluid discharge channel, wherein the fluid supply channel and the fluid discharge channel are in fluid connection with the fluid channel in the tool (figure 1, see arrows indicating fluid channel through spacer to tool and then out through second spacer).
Regarding claim 8, Stelzer discloses wherein the diameter of the virtual rotating circle of the tool is smaller than 50% of the length of the rotary shaft (figure 2, reference R3 and R4 are on shorter spacers Q’3 and Q’4 which is smaller than 50% of length of rotary shaft 7 as shown in figure 1; pages 9-10, lines 23-8). 
Regarding claim 11, Stelzer discloses wherein the chord line length of the airfoil profile of the tool is smaller than the smallest distance between the rotation axis and the lower surface of the tool (see figures 1 and 2, chord length of reference #18 smaller than length of Q’1).
Regarding claim 12, Stelzer discloses wherein the rotary shaft comprises a central shaft part (figure 1, reference #7), wherein the at least one tool at least partly extends along the central shaft part (see figure 1; figure 2, reference #18 extends along reference #7) and the at least at least one tool is connected to the central part by at least one spacer (figure 1, reference Q1, Q2, Q’1, Q’2; figure 2, reference Q’1, Q’2, Q’3, Q’4), wherein the at least one tool comprises a number of tool parts on the central shaft part (figure 1, reference #16, 17, 18 and 21, , R1, R2, W and W’; figure 2, reference #13, 13a, W’ and R1/2/3/4; page 10, lines 18-20), wherein the tool parts are spaced from each other in the longitudinal direction of the rotary shaft (figure 1, reference #W, W’ and R2; figure 2, reference #13, 13a, W’ and R1/2/3/4), wherein the central shaft part comprises at least partially at least one fluid channel (figure 1, see arrow indicating fluid flow through reference #7).
Regarding claim 15, Stelzer discloses wherein the at least one tool extends between two opposing ends of two shaft elements having the same rotation axis (figure 1, reference #14 and 14’), wherein the rotary shaft comprises at least two tools which are connection to each other by at least one spacer (see figure 1, reference #R1, R2, R3, Q1, Q2, Q’1, Q’2; figure 2, reference Q’1, Q’2, Q’3, Q’4, R1, R2, R3 and R4).
Regarding claim 18, Stelzer discloses wherein the at least one fluid channel has at least two sidewalls, at least a top wall (figure 3, top line of reference #23), and at least a bottom wall (figure 3, bottom line of reference #23 not labeled), wherein the top wall is located closer to the upper surface than the bottom wall and the top wall and/or the bottom wall have a curvature corresponding to the camber of the upper surface of the tool (figure 3, reference #23 with top and bottom curvature walls not labeled).
Regarding claim 19, Stelzer discloses wherein a first portion of the at least one fluid channel located closer to the leading edge than a second portion of the at least one fluid channel is located further from the virtual mean camber line than the second portion (figure 3, see reference #21, top left part of reference #21 (at 10 o’clock mark of circle of reference #21) closer to leading edge 19 than right middle part of reference #21 (3 o’clock mark of circle of reference #21),  top left part of reference #21 further from mean camber line than right middle part of reference #21 which passes through mean camber line).
Regarding claim 20, Stelzer discloses wherein the at least one fluid channel comprises multiple fluid channel compartments located next to each other below the upper surface of the tool (figure 3, reference #21, 22 and 23).
Regarding claim 22, Stelzer discloses wherein the at least one tool of the rotary shaft is shaped and/or oriented such that the distance between the upper surface and a virtual cylinder is smaller near the trailing edge than near the leading edge (page 2, lines 15-20; page 7, lines 1-6), wherein the virtual cylinder has a centre coincident with the rotation axis of the rotary shaft (figure 2, reference #8 and reference  A and I) and the radius of the virtual cylinder is larger than the maximum distance between the rotation axis of the rotary shaft and the upper surface of the tool (figure 2, radius of reference A larger than distance between reference #7 and reference R3 upper surface).
Regarding claim 23, Stelzer discloses an industrial device capable for processing foodstuffs (page 5, lines 3-17), wherein the device comprises at least one container (figure 1, reference B; page 6, lines 18-22; page 12, lines 19-23) having at least one rotary shaft (figure 1, reference #7), the rotary shaft having a rotation axis (figure 1, axis through reference #8) and comprising at least one tool which extends along the rotation axis (reference #18; reference R1, R2, R3 and R4), wherein the tool has an airfoil profile such that the tool comprises a leading edge, a trailing edge, an upper surface and a lower surface (see figures 2 and 3, reference #18, 19 and 20 and its edges and surfaces), wherein the tool 
Regarding claim 29, Stelzer discloses a method for processing foodstuff (page 5, lines 3-17) using an industrial device according to claim 23 (figure 1; see rejection to claim 23 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stelzer.
Regarding claim 6, Stelzer discloses all the limitations as set forth above.  The reference further discloses wherein the at least one spacer is connected to a part of the lower surface of the tool (figure 2, reference Q’1/Q’2/Q’3/Q’4 connected to lower surface of R1/R2/R3/R4).  However, the reference does not explicitly disclose wherein the part is located closer to the leading edge than to the trailing edge.  IT would have been obvious to one having ordinary skill in the art at the time the invention was filed to .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Wilhelm (U.S. Patent No. 5,055,273).
Regarding claim 4, Matsuoka discloses all the limitations as set forth above.  Matsuoka further discloses wherein the leading edge and the trailing edge are round (figure 2, reference #38 and 39).  However, the reference is silent as to the radius of the leading edge being 3-10 times larger than the radius of the trailing edge.  It is well known in the art that the airfoil shape of the tool can have a variety of shapes of configurations, including the radius of the leading edge being 3-10 times larger than the radius of the trailing edge, as evidenced by Wilhelm (figure 6; column 5, lines 18-31)).  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the tool of Matsuoka to include a variety of airfoil shapes, as taught by Wilhelm.  An ordinary skilled artisan at the time of the invention would have been motivated to do the foregoing in order to control a quantity of product being regularly conveyed to the wall and exchanged while reducing the generation of frictional heat (Wilhelm column 5, lines 18-31).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Jemal et al. (U.S. Patent No. 3,263,748).
  Regarding claim 24, Matsuoka discloses all the limitations as set forth above.  While, reference does not show the inlet and outlet, it is known containers for mixing materials have inlets and outlets for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774